DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28, 30-31, 34-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Delabbio (US 9,516,865 B2) in view of Kusumoto (US 2018/0356221 A1) and Brix (WO 2011089007).
	Regarding claim 22, Delabbio discloses a method for monitoring at least one aquaculture pond, comprising:
monitoring at least one aerial parameter of use of the at least one aquaculture pond (figure 3, camera 360; column 7, lines 39-43, “In a variant, in which rearing units 310 are large surface ponds, a unmanned aerial vehicle equipped with camera 360 could be used to fly over rearing unit 310, and to deliver aerial photos of rearing units 310 to determine defective lights, inhomogeneous lighting.”),
wherein the aerial parameter of use comprises at least one parameter derived by remote aerial sensing using an air-based sensor (figure 3; column 7, lines 39-43),
wherein the aerial parameter of use comprises at least two values (column 7, lines 22-43; “Also, camera 360 and controller 350 can be programmed such that dusk and dawn times can be detected, overcast, Sunshine intensity, via images that are captured by camera, and can also be used to detect local dark spots in rearing unit 310 due to local murkiness, or light failures,”; column 11, lines 35-58, “Next, in a holding step S2, the rearing period is initiated that starts at a specific calendar start date, and is ended at a calendar end date…,”),
wherein the at least two values indicate: 
i) the aquaculture pond is active (column 11, lines 39-45, “With respect to FIG. 9A, method 900 is started with an introduction step S1 in which rearing unit 110 is prepared with water having the correct rearing characteristics, for example but not limited to temperature, oxygenation, CO, Ph-value, and a certain life stage of an aquatic organisms 190 such as shrimp are introduced into the rearing unit 110,”), or 
iii) the aquaculture pond is filled with water and is essentially free of aquatic organisms intended for aquaculture (column 11, lines 39-45; prior to the introduction of aquatic organisms, such as shrimp, there would exist an aquaculture pond that is free of aquatic organisms, with the pond being monitored by an air-based camera that is disclosed by Delabbio; column 7, lines 39-43);
determining a temporal development of the aerial parameter of use (column 5, lines 18-25, “Also, controller 150 can be connected to sensors for measurement purposes…,”); 
determining an intensity of use of the aquaculture pond (column 5, lines 18-43, “[o]ther sensors can also be connected to controller 150, for example but not limited to pH meters to measure acidity or alkalinity of water 112, oxygen sensors and actuators of an aeration system to measure and control oxygen content of water 112,”; controller 150 can measure the magnitude of a variety of parameters) by using the temporal development of the aerial parameter of use (column 5, lines 18-43; column 11, line 65 – column 12, line 2, “This step S21 can also be triggered based on measurements, when measured light drops below a certain preset threshold value.”; column 12, lines 35-42, “At the same time, in parallel to steps S21-S23, step S24 is performed, that includes other tasks for the performance of method 900 that are either unrelated or not correlated to the illumination, for example but not limited to measurement of water temperature, pH-value, oxygenation, current, performance of feeding cycles and protocols, water filtering and replacement, moving levels L. L., of the illumination lights 520.”), and wherein the intensity of use comprises information on a duration of the aquaculture pond being active (column 5, lines 18-42; column 12, lines 35-47), the duration for which the aerial parameter of use has the value i) (column 11, lines 39-45; column 12, lines 35-47).

Delabbio does not appear to specifically disclose:
wherein one of the aerial parameter values indicates the aquaculture pond being drained; and
wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond; and
comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active.

Kusumoto teaches:
wherein one of aerial parameter values indicates an aquaculture pond being drained (paragraph 0011, “This method measures a water level from above…,”; paragraph 0077, “…complete drainage of water by discharging water…,”); and
wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond (paragraph 0024, “It is also preferable that the water level measurement system further includes a water level determining unit which analyzes an image of the scale part captured by the image capturing means of the unmanned aerial vehicle and determines a water level when the image is captured,”; paragraph 0027, “The unmanned aerial vehicle includes the water level determining unit and, by making it possible to remotely operate the water level adjustment equipment from the unmanned aerial vehicle, the unmanned aerial vehicle becomes able to perform water level measurement and water level adjustment successively or at the same time as needed. Thereby, by an unmanned aerial vehicle, it would become possible to not only measure a water level simply, but also control a water level to be corrected to a proper value automatically,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio and include wherein one of the aerial parameter values indicates the aquaculture pond being drained; and wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond, as taught by Kusumoto, in order to permit remote measurement of water levels (e.g., Kusumoto, paragraph 0013, “…using an unmanned aerial vehicle without requiring a worker to go to the site…,”).

Braix teaches: 
comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active (paragraph 75, “The management system takes over the profiles of the external certification system and, together with profiles from a reference database and an archive, optimizes a rearing device or a corresponding aquaculture. […] If necessary, archived comparison parameters from the archive can be offered for validation via the certification interface.”; paragraph 74, “The current breeding profile is compared with a predetermined target breeding profile and an archived breeding profile… The archived breeding profile takes into account data on stocking, feed types and water parameters, which were previously recorded by the management system and archived according to a learning process.”; Examiner notes that these parameters would include the minimum duration of breeding during which the aquaculture pond must have been active). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio and include comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active, as taught by Delabbio, in order to optimize fish breeding and lower stresses to the fish (e.g., Braix, paragraph 08, “It is an object of the invention to further develop generic breeding devices for aquaculture with respect to aquatic organisms such that in particular the risk of disturbance of such aquaculture, especially the risk of disturbance of biological filter devices of a corresponding rearing device, can be reduced.”). 

Regarding claim 23, Delabbio as modified discloses the limitations of claim 22, and further discloses step a) comprising acquiring aerial sensor data (e.g., Delabbio, column 4, lines 39-53, “Controller 150 can be connected to display screen 152 that can be used for a user to monitor the method that is executed by system 100 by a graphical user interface, for example but not limited to showing historic switching cycles for the lights 120, 121, times for Sunrise and Sunset, weather data, progress in the harvesting cycle.”), from at least one map or image of aerial sensor data (e.g., Delabbio, column 4, lines 39-53 show how controller 150 can display acquired data, e.g., light sequences), or a sequence of aerial sensor data (e.g., Delabbio, column 4, lines 39-53), wherein step a) further comprises assigning the at least one aerial parameter of use to the aquaculture pond by using the aerial sensor data (e.g., Delabbio, column 5, lines 18-42; column 12, lines 4-6 demonstrate that values of aerial sensor data are compared to threshold values, thus implying an assignment of values to a particular pond, e.g., figure 1, water 112).

Regarding claim 24, Delabbio as modified discloses the limitations of claim 22, and further discloses wherein the remote aerial sensing comprises sensing by one or more of satellite sensing, sensing by an airplane, or sensing by a drone (e.g., Kusumoto, paragraph 0011, “In PTL2 mentioned above, a method is disclosed that uses an aircraft, a satellite, or the like equipped with a radar observation device;”).

Regarding claim 25, Delabbio as modified discloses the limitations of claim 22, and further discloses identifying the at least one aquaculture pond in at least one aerial image, optionally at least one aerial image from which the at least one aerial parameter of use in step a) is derived (e.g., Delabbio, column 14, lines 37-66 show multiple ponds being evaluated, with at least one pond being identified via an image and via an aerial parameter; table 1 in column 15 compares each of the ponds’ parameters via harvest weight, with the harvest weight depending on aerial parameter differences between the ponds).

Regarding claim 26, Delabbio as modified discloses the limitations of claim 22, and further discloses the aerial parameter of use being derived from at least one of the following: a turbulence generated within the aquaculture pond; air bubbles generated within the aquaculture pond; a color of the aquaculture pond; a reflectance of the aquaculture pond; and a pattern within the aquaculture pond (e.g., Delabbio, column 5, lines 18-42, “Light meter 160 can be used to measure the environmental light intensity, to detect Sunshine and darkness, dusk and dawn times, overcast situation.”).

Regarding claim 27, Delabbio as modified discloses the limitations of claim 26, and further discloses the value i) being assigned to the aquaculture pond upon identification of at least one of the following: an aeration of the aquaculture pond; an active feeding instrumentation; an automated feeding instrumentation; a security means; and a change in the security means (e.g., Delabbio, column 5, lines 18-42, including actuators of an aeration system; column 12, lines 4-6 demonstrate that values of aerial sensor data are compared to threshold values, thus implying an assignment of values to a particular pond, e.g., figure 1, water 112).

Regarding claim 28, Delabbio as modified discloses the limitations of claim 22, and further discloses wherein in step a) the at least one aerial parameter of use is determined for the at least one aquaculture pond at a predetermined frequency (e.g., Delabbio, column 4, lines 39-45, “…for example but not limited to showing historic switching cycles for the lights 120, 121, times for Sunrise and Sunset, weather data, progress in the harvesting cycle.”; column 5, lines 23-25; the harvesting cycle and the frequency of dusk and dawn times are considered to be predetermined frequencies).

Regarding claim 30, Delabbio as modified discloses the limitations of claim 22, and further discloses wherein, depending on the comparison with the at least one reference intensity, information on at least one breeding result is generated (e.g., Delabbio, column 13, lines 1-19, “This method 900 has provided unexpected results in showing an increase in the percentage of large sized organisms and an increase in the number of organisms Surviving per unit area of the rearing unit, as compared to the background art methods.”; column 15, lines 1-31, “The harvest from Pond 1 was compared with the harvest from another pond, Pond 2, as a reference.”).

Regarding claim 31, Delabbio as modified discloses the limitations of claim 22, and further discloses e) determining at least one urgency score based on the result of the comparison in step d) (e.g., Delabbio, column 11, line 65 – column 12, line 24 show an urgency score being used to maintain steps S21 and S22 when necessary, “This step S21 can also be triggered based on measurements, when measured light drops below a certain preset threshold value.”; column 19, lines 26-32 show how the daily use of submerged illumination changes with the requirements of a bacterial community in a given rearing unit).

Regarding claim 34, Delabbio as modified discloses the limitations of claim 29, and further discloses h) determining at least one productivity score (e.g., Delabbio, column 14, lines 51-55, “The rearing period is defined as encompassing a period of time involving at least one life stages in the life cycle of aquatic organisms 190, and is long enough so that a Substantial amount of aquatic organisms can be grown and development can be measured.”) based on the result of the comparison in step d) (column 15, lines 1-30).

Regarding claim 35, Delabbio discloses an aquaculture pond monitoring system for monitoring at least one aquaculture pond, comprising: 
at least one monitoring device (figure 1, controller 150; figure 3, camera 360) configured for monitoring at least one aerial parameter of use of the aquaculture pond (column 4, lines 39-45; column 5, lines 18-42; column 7, lines 39-43), wherein the aerial parameter of use comprises at least one parameter derived by remote aerial sensing using an air-based sensor (figure 3; column 7, lines 39-43), wherein the aerial parameter of use comprises at least two values (column 7, lines 22-43; column 11, lines 35-58, showing how there is a rearing period beginning and a rearing period ending, with the beginning corresponding to one value of measurement and the ending corresponding with another value of measurement), wherein the at least two values indicate:
i) the aquaculture pond is active (column 11, lines 39-45), or 
iii) the aquaculture pond is filled with water and is essentially free of aquatic organisms intended for aquaculture (column 11, lines 39-45); and
at least one processor programmed 
for determining a temporal development of the aerial parameter of use (column 14, lines 60-64; column 15, lines 18-25); 
for determining an intensity of use of the aquaculture pond by using the temporal development of the aerial parameter of use (column 5, lines 18-43; column 11, line 65 – column 12, line 2; column 12, lines 35-42), wherein the intensity of use comprises information on a duration of the aquaculture pond being active (column 5, lines 18-42; column 12, lines 35-47), the duration for which the aerial parameter of use has the value i) (column 11, lines 39-45; column 12, lines 35-47) 

Delabbio does not appear to specifically disclose: 
wherein one of the aerial parameter values indicates the aquaculture pond being drained; and
wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond
for comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active.

Kusumoto teaches:
wherein one of aerial parameter values indicates an aquaculture pond being drained (paragraph 0011); and
wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond (paragraphs 0024 and 0027).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio and include wherein one of the aerial parameter values indicates the aquaculture pond being drained; and wherein in step c), the intensity of use of the aquaculture pond is determined by sensing the interval between a filled and a drained state of the aquaculture pond, as taught by Kusumoto, in order to permit remote measurement of water levels (e.g., Kusumoto, paragraph 0013).

Braix teaches: 
comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active (paragraph 75, “The management system takes over the profiles of the external certification system and, together with profiles from a reference database and an archive, optimizes a rearing device or a corresponding aquaculture. […] If necessary, archived comparison parameters from the archive can be offered for validation via the certification interface.”; paragraph 74, “The current breeding profile is compared with a predetermined target breeding profile and an archived breeding profile… The archived breeding profile takes into account data on stocking, feed types and water parameters, which were previously recorded by the management system and archived according to a learning process.”; Examiner notes that these parameters would include the minimum duration of breeding during which the aquaculture pond must have been active). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio and include comparing the intensity of use with at least one reference intensity of use, wherein the reference intensity of use comprises at least one threshold duration indicating or defining the minimum duration of breeding during which the aquaculture pond must have been active, as taught by Delabbio, in order to optimize fish breeding and lower stresses to the fish (e.g., Braix, paragraph 08, “It is an object of the invention to further develop generic breeding devices for aquaculture with respect to aquatic organisms such that in particular the risk of disturbance of such aquaculture, especially the risk of disturbance of biological filter devices of a corresponding rearing device, can be reduced.”). 

Regarding claim 36, Delabbio as modified discloses the limitations of claim 35, and further discloses the processor (e.g., Delabbio, column 14, lines 60-64) is further programmed for generating information on at least one breeding result using the comparison with the at least one reference intensity of use (e.g., Delabbio, column 13, lines 1-19; column 15, lines 1-31).

Regarding claim 37, Delabbio as modified discloses the limitations of claim 36, and further discloses the processor being further programmed to determine at least one urgency score based on the result of the comparison of the intensity of use with the reference intensity of use (e.g., Delabbio, column 11, line 65 – column 12, line 24 show an urgency score being used to maintain steps S21 and S22 when necessary; column 19, lines 26-32 show how the daily use of submerged illumination changes with the requirements of a bacterial community in a given rearing unit).

Regarding claim 39, Delabbio as modified discloses the limitations of claim 37, and further discloses a transmitter for transmitting a signal to a predefined location remote from the processor (e.g., Delabbio, column 5, lines 1-17, “…it is also possible controller 150 is located at a remote location, and that controller 150 is in communication with power distribution apparatus 140 via the Internet or a cellular phone network…,”).

Claims 32-33, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Delabbio as modified by Kusumoto and Braix, as applied to claim 31 above, and further in view of Shoham (US 10,716,270 B2).
	Regarding claim 32, Delabbio as modified discloses the limitations of claim 31, but does not appear to specifically disclose f) signaling a need for a disease treatment depending on the urgency score, specifically if the urgency score is greater than or greater than or equal to a predefined threshold value.
	Shoham teaches signaling (column 14, lines 32-40, “…output units…adapted to supply…,”; column 15, lines 25-50, “…control the operation of each unit…,”) a need for a disease treatment (column 14, lines 32-40, “…a medicinal substance…,”) depending on an urgency score (column 14, lines 32-40; column 15, lines 25-50; column 15, line 60 – column 16, line 9; all together, these paragraphs teach an output of a medicinal substance upon a condition, e.g., an urgency score, being detected or monitored) being greater than or great than or equal to a predefined threshold value (column 14, lines 32-40; column 15, lines 25-50; column 15, line 60 – column 16, line 9, “…detection of characteristics associated with an aquatic plant culture.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio as modified and include signaling a need for a disease treatment depending on the urgency score, specifically if the urgency score is greater than or greater than or equal to a predefined threshold value, as taught by Shoham, in order to cultivate aquatic life (e.g., Shoham, column 14, lines 7-40, “…a system…for cultivating…,”).

Regarding claim 33, Delabbio as modified discloses the limitations of claim 32, but does not appear to specifically disclose at least one disease treatment step of the aquaculture pond.
Shoham teaches at least one disease treatment step (column 14, lines 32-40) of an aquaculture pond (column 14, lines 32-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio as modified and include at least one disease treatment step of the aquaculture pond, as taught by Shoham, in order to cultivate aquatic life (e.g., Shoham, column 14, lines 7-40).

Regarding claim 38, Delabbio as modified discloses the limitations of claim 37, but does not appear to specifically disclose the processor being further programmed for signaling a need for a disease treatment depending on the urgency score.
Shoham teaches a processor (column 3, lines 20-25) being further programmed for signaling (column 14, lines 32-40; column 15, lines 25-50) a need for a disease treatment (column 14, lines 32-40) depending on an urgency score (column 14, lines 32-40; column 15, lines 25-50; column 15, line 60 – column 16, line 9; all together, these paragraphs teach an output of a medicinal substance upon a condition, e.g., an urgency score, being detected or monitored) being greater than or great than or equal to a predefined threshold value (column 14, lines 32-40; column 15, lines 25-50; column 15, line 60 – column 16, line 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio as modified and include the processor being further programmed for signaling a need for a disease treatment depending on the urgency score, specifically if the urgency score is greater than or greater than or equal to a predefined threshold value, as taught by Shoham, in order to cultivate aquatic life (e.g., Shoham, column 14, lines 7-40).

Regarding claim 40, Delabbio as modified discloses the limitations of claim 39, but does not appear to specifically disclose a medication dispenser, wherein the medication dispenser is configured for releasing medication after receiving from the transmitter the signal indicating the need for the disease treatment.
Shoham teaches a medication dispenser (column 14, lines 32-40), wherein the medication dispenser is configured for releasing medication (column 14, lines 32-40) after receiving from a transmitter a signal (column 15, lines 25-37) indicating the need for the disease treatment (column 14, lines 32-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delabbio as modified and include a medication dispenser, wherein the medication dispenser is configured for releasing medication after receiving from the transmitter the signal indicating the need for the disease treatment, as taught by Shoham, in order to cultivate aquatic life (e.g., Shoham, column 14, lines 7-40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-28, and 30-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647